DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 7-17, 19-30, and 32-37 are pending.
Claims 1, 4, 13, 16, 24, and 37 are currently amended.
Claims 1-5, 7-17, 19-30, and 32-37 are examined.

Priority
This application is a CIP of 16/669,151 10/30/2019
16/669,151 is a CIP of 16/411,944 05/14/2019
16/411,944 is a DIV of 14/920,392 10/22/2015 PAT 10335452
14/920,392 has PRO 62/151,384 04/22/2015
14/920,392 has PRO 62/068,357 10/24/2014

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Rejection
The rejection of claims 4, 7-8, 16, 19, 30, and 32 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because the amendments overcomes the rejection.
The rejection of claims 1, 3-5, 7-13, 15-17, 19-28, 30, and 32-37 under 35 U.S.C. 102(a)(1) as being by Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in NPL #34) is withdrawn because the amendments overcomes the rejection.
The rejection of claims 2, 6, 14, 18, 29 and 31 under 35 U.S.C. 103 as being unpatentable over Sanyal et al. in view of Terlipressin product label (IS Pharmaceuticals Limited. Version 3.1, 06/2015) is withdrawn because the argument of Terlipressin product label is a postdated reference is persuasive.
The rejection of claims 1, 3-5, 7-13, 15-17, 19-28, 30, and 32-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 11-14 of U.S. Patent No. 10,335,452 B2 in view of Sanyal et al. is withdrawn because the amendment to claims overcome the rejection. 
The rejection of claims 2, 6, 14, 18, 29 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 11-14 of U.S. Patent No. 10,335,452 B2 in view of Sanyal et al. and Terlipressin product label (IS Pharmaceuticals Limited. Version 3.1, 06/2015) is withdrawn because the argument of Terlipressin product label is a post-dated reference is persuasive.
The provisional rejection of claims 1, 3-5, 7-13, 15-17, 19-28, 30, 32-36 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10, and 18 of copending Application No. 16/669,151 in view of Sanyal et al. is withdrawn because 16/669,151 has been abandoned.
Claim Objections
Claim 33 is objected to because of the following informalities:  The line 1 of claim 33 is shown as “T(Original) he method…”.  It should be “(Original) The  method…”Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
Claims 1-5, 7-17, and 19-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are unclear with respect to the term “rapid reduction” in kidney function. The term “rapid reduction” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “rapid reduction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-5, 7-12 are rejected on depending on claim 1 and claims 14-17, 19-23 are rejected as depending on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-13, 15-17, 19-28, 30, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in NPL #34 dated 7/30/2021) in view of St George’s Healthcare (p1-44, 2009).
Claim 1 is drawn to a method of improving kidney function in a patient having hepatorenal syndrome with rapid reduction in kidney function comprising:
(i) recording a baseline serum creatinine level
(ii) administering, to a patient having HRS-1, about 0.5 mg to about 1 mg of terlipressin every 6 hours for 3 days, wherein, the terlipressin is administered as a slow IV bolus injection over about 2 minutes;
(iii) measuring serum creatinine in the patient after 3 days administration; and
(iv) comparing the measured serum creatinine to the baseline serum creatinine level, wherein:
(a) if serum creatinine decreased by at least 30%, continue administering about 0.5 mg to about 1 mg terlipressin every 6 hours;
(b) if serum creatinine has not decreased by 30%, administering about 1 mg to about 2mg of terlipressin every 6 hours; and
(c) if serum creatinine is at or above the baseline serum creatinine level, discontinue administering terlipressin.

    PNG
    media_image1.png
    374
    635
    media_image1.png
    Greyscale
Sanyal et al. teach a method of administering terlipressin to treat type 1 hepatorenal syndrome (Abstract, p1364, Fig 1) and further teach the results for HRS reversal is defined by a decrease in serum creatinine (SCr) level to ≤ 1.5 mg/dL (p1363, col 1, Changes in Renal Function). Sanyal et al. teach terlipressin at 1 mg slow intravenously (IV) push/injection every 6 hours to a patient with type I hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2), reading on the limitations (i), half of (ii), (iii), and (iv)(a)-(iv)(b). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure, SCr ≥ baseline, (p1361, col 2, para 3), reading on the limitation of (iv)(c). 
Sanyal et al. do not explicitly teach terlipressin is administered over about 2 minutes in the other half of limitation (ii).
St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin), reading on the other half of limitation (ii) in claims 1 and 24.

    PNG
    media_image2.png
    398
    529
    media_image2.png
    Greyscale

One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Sanyal’s method of treating hepatorenal syndrome with St George’s Healthcare teaches IV bolus injection of terlipressin because (a) Sanyal et al. teach slow IV bolus administration of terlipressin to treat a patient having hepatorenal syndrome (p1361, col 2, para 2) and (b) George’s Healthcare teaches IV bolus injection of terlipressin over 3-5 minutes (p40, Terlipressin). The combination would have reasonable expectation of success because both references teach IV bolus administration of terlipressin.
With respect to claim 3, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2), reading on the limitation of claim 3.

    PNG
    media_image3.png
    326
    412
    media_image3.png
    Greyscale
With respect to claims 4-5, Sanyal et al. show administration of terlipressin to the patient reverses HRS- 1 for a maximum of 14 days (p1361, col 2, para 3; p1364, Fig 1 shown above).
With respect to claims 7-8, Sanyal et al. show terlipressin reduces complicated factors and mortality/survival of HRS- I patients within 90 days window (p 1364, Fig 3).
With respect to claims 9-10, Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival), reading on no renal replacement therapy.
With respect to claim 11, Sanyal et al. teach the terlipressin treated patient has Systemic Inflammatory Response Syndrome (p1364, col 2, last para).
With respect to claim 12, Sanyal et al. teach the method further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
With respect to claim 13, the method of treating HRS-1 comprising identical steps of reversing HRS-1. Sanyal et al. teach a method of reversing type 1 hepatorenal syndrome by administering terlipressin to treat HRS-1 patients. See the treatment steps of rejected claim 1 above. St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin)
With respect to claim 15, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2), reading on the limitation of claim 15.
With respect to claims 16-17, Sanyal et al. show administration of terlipressin to the patient reverses HRS- I for a maximum of 14 days (pl361, col 2, para 3; p1364, Fig 1 shown above).
With respect to claims 19, Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2), demonstrating certain terlipressin treated patients having greater than 30% improvement in serum creatinine.
With respect to claims 20-21, Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival), reading on no liver transplant.
With respect to claim 22, Sanyal et al. teach the terlipressin treated patient has Systemic Inflammatory Response Syndrome (p1364, col 2, last para).
With respect to claim 23, Sanyal et al. teach the method further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
With respect to claim 25, Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2), reading on maintaining the initial dose of terlipressin without doubling the initial dose if serum creatinine (SCr) level is decrease by 30% of baseline.
With respect to claim 26, Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2).
With respect to claim 27, Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure, SCr ≥ baseline, (p1361, col 2, para 3).
With respect to claim 28, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2), reading on the limitation of claim 28.
With respect to claims 30 and 32, Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2), demonstrating certain terlipressin treated patients having greater than 30% improvement in serum creatinine.
With respect to claims 33-34, Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival), reading on no liver transplant.
With respect to claim 35, Sanyal et al. teach the terlipressin treated patient has Systemic Inflammatory Response Syndrome (p1364, col 2, last para).
With respect to claim 36, Sanyal et al. teach the method further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (pl361, para 2).
With respect to claim 37, Sanyal et al. teach four patients had serum creatinine (SCr) level < 2.5 mg/dL prior to randomization (p1362, col 2, Results para 1), reading on assessing a baseline serum prior to administration of terlipressin to the patient. 
Sanyal et al. teach administering terlipressin at 1 mg intravenously (IV) every 6 hours to a patient with type I hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2). St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin). 
Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2).
Sanyal et al. teach the dose of terlipressin was doubled/modified on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2). 
Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days (p1361, col 2, para 3).
Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival), reading on claim 37.

2.	Claims 2, 14, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al. in view of St George’s Healthcare as applied to claims 1, 3-5, 7-13, 15-17, 19-28, 30, 32-37, and further in view of Lucassin (lkaria Australia Pty Ltd, 6 August 2012).
Claim 2 is drawn to administered terlipressin is terlipressin acetate.
Sanyal et al. in view of St George’s Healthcare teach administration of terlipressin to treat hepatorenal syndrome as applied to claims 1, 3-5, 7-13, 15-17, 19-28, 30, and 32-37 above.
Sanyal et al. in view of St George’s Healthcare do not explicitly teach administration of terlipressin acetate.
Similarly, Lucassin teaches administration of terlipressin to treat hepatorenal syndrome (p2, last para). Lucassin teaches administration of terlipressin by slow intravenous bolus injection (p11, Dosage and Administration, para 1). Lucassin teaches terlipressin as terlipressin diacetate salt to make terlipressin soluble in water (p1, Description), reading on claims 2, 14, and 29.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Sanyal et al. in view of St George’s Healthcare) and Lucassin’s terlipressin because (a) Sanyal et al. in view of St George’s Healthcare teach administration of terlipressin by slow intravenous bolus injection (See Sanyal et al. p1361, col 2, para 2) and (b) Lucassin teaches terlipressin is terlipressin diacetate salt to make terlipressin soluble in water (p1, Description) suitable for slow intravenous bolus injection (p11, Dosage and Administration, para 1). The combination would have reasonable expectation of success because the references teach administration of terlipressin by slow intravenous bolus injection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 3-5, 7-13, 15-17, 19-28, 30, and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 11-14 of U.S. Patent No. 10,335,452 (the ‘452 patent) in view of Sanyal et al. (Gastroenterology, 2008, Vol. 134(5), pp. 1360-1368, cited in NPL #34) in view of St George’s Healthcare (p1-44, 2009).
Claim 1 of the '452 patent disclosed a method of treating an identified patient with type 1 hepatorenal syndrome (HRS-1) patient having Systemic Inflammatory Response Syndrome (SIRS).
Claim 6 of the '452 patent disclosed terlipressin administered to the patient is in the range of about 0.5 mg to about 2.0 mg every 4 to 6 hours.
Claim 7 of the '452 patent disclosed determination/measurement of serum creatinine level during the initial 1 to 4 days of terlipressin administration.
Claim 8 of the '452 patent disclosed discontinuing administration of terlipressin if the patient does not show a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration. For a patient shows a reduction in serum creatinine level during the initial 1 to 4 days of terlipressin administration reading on reversal of HRS-1.
Claims 1 and 6-8 of the '452 patent do not explicitly teach if serum creatinine has not decreased by 30%, administering about 1 mg to about 2 mg of terlipressin every 6 hours.
Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2).
Claims 1 and 6-8 of the '452 patent in view of Sanyal et al. do not teach terlipressin is administered over about 2 minutes.
St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin).

    PNG
    media_image2.png
    398
    529
    media_image2.png
    Greyscale

Because all references teach administration of terlipressin, one of ordinary skill in the art would have found it obvious to combine claims 1 and 6-8 of the '452 patent in view of Sanyal et al. and St George’s Healthcare to administer terlipressin to treat hepatorenal syndrome, satisfying the instant claims 1, 13 and 24-27.
Claim 1 of the '452 patent further disclosed the patient has SIRS, satisfying the instant claims 11, 22 and 35.
Claim 11 of the '452 patent disclosed a maximum of 100 g per day of albumin for each day, satisfying the instant claims 12, 23, and 36.
Claims 12-13 of the '452 patent disclosed administration of terlipressin reverses one or more complication factors, satisfying the instant claims 7 and 16.
Claim 14 of the '452 patent disclosed the method reduces mortality from an associated complication within a 90 day window starting with administering the terlipressin, satisfying the instant claim 8.
With respect to the instant claim 3, 15, and 28, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2).
With respect to the instant claims 4-5 and 16-17, Sanyal et al. show administration of terlipressin to the patient reverses HRS- 1 for a maximum of 14 days (p1361, col 2, para 3; p1364, Fig 1).
With respect to the instant claims 9-10, 20-21, and 33-34, Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival).
With respect to the instant claims 30 and 32, Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2), demonstrating certain terlipressin treated patients having greater than 30% improvement in serum creatinine.
With respect to the instant claim 37, Sanyal et al. teach four patients had serum creatinine (SCr) level < 2.5 mg/dL prior to randomization (p1362, col 2, Results para 1), reading on assessing a baseline serum prior to administration of terlipressin to the patient. 
Sanyal et al. teach administering terlipressin at 1 mg intravenously (IV) every 6 hours to a patient with type I hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2). St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin). 
Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2).
Sanyal et al. teach the dose of terlipressin was doubled/modified on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2). 
Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days (p1361, col 2, para 3).
Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival), reading on claim 37.

2.	Claims 2, 14, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over claims 1, 6-8, and 11-14 of the ‘452 patent in view of Sanyal et al. and St George’s Healthcare as applied to claims 1, 3-5, 7-13, 15-17, 19-28, 30, 32-37, and further in view of Lucassin (lkaria Australia Pty Ltd, 6 August 2012).
Claims 1, 6-8, and 11-14 of the ‘452 patent in view of Sanyal et al. and St George’s Healthcare teach administration of terlipressin to treat hepatorenal syndrome as applied to claims 1, 3-5, 7-13, 15-17, 19-28, 30, and 32-37 above.
Sanyal et al. in view of St George’s Healthcare do not explicitly teach administration of terlipressin acetate.
Similarly, Lucassin teaches administration of terlipressin to treat hepatorenal syndrome (p2, last para). Lucassin teaches administration of terlipressin by slow intravenous bolus injection (p11, Dosage and Administration, para 1). Lucassin teaches terlipressin as terlipressin diacetate salt to make terlipressin soluble in water (p1, Description), reading on claims 2, 14, and 29.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (claims 1, 6-8, and 11-14 of the ‘452 patent in view of Sanyal et al. and St George’s Healthcare) and Lucassin’s terlipressin because (a) claims 1, 6-8, and 11-14 of the ‘452 patent in view of Sanyal et al. and St George’s Healthcare teach administration of terlipressin by slow intravenous bolus injection (See Sanyal et al. p1361, col 2, para 2) and (b) Lucassin teaches terlipressin is terlipressin diacetate salt to make terlipressin soluble in water (p1, Description) suitable for slow intravenous bolus injection (p11, Dosage and Administration, para 1). The combination would have reasonable expectation of success because the references teach administration of terlipressin by slow intravenous bolus injection. 

3.	Claims 1-5, 7-17, 19-30, and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 39-40, 45-46, 49, 55-56, and 60-64 of copending Application No. 17/083,409 (the '1409 application) in view of Sanyal et al. 
Claims 36, 46, and 56 of the '409 application disclosed a method of improving renal function of a patient having type 1 hepatorenal syndrome (HRS-1) comprising measuring a baseline serum creatinine (SCr) and intravenous (IV) bolus injection of terlipressin over 2 minutes every 6 hours.
Claim 45, 55, and 64 of the '409 application disclosed the initial dose of terlipressin acetate is about 0.85 mg and the modified dose is about 1.7 mg.
Claims 36, 45-46, 55-56, and 64 of the '409 application do not teach measuring serum creatinine for modifying the dosage of administered terlipressin.
Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3). Because both claims 36, 45-46, 55-56, and 64 of the '409 application and Sanyal et al. teach a method of administering terlipressin to treat a patient having HRS-1, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to optimize a method of treating HRS-1 by increase of administered terlipressin on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration as taught by Sanyal et al. (p1361, col 2, para 2). Thus, claims 36, 45-46, 55-56, and 64 of the '409 application in view of Sanyal et al. are obvious to the instant claims 1, 13 and 24-27.
Claims 39-40 and 49 of the '409 application disclosed improving renal function comprising reducing the patient's SCr at least 0.8 mg/dl from the baseline SCr, satisfying the instant claims 7.
Claims 60-63 of the '409 application disclosed terlipressin as terlipressin acetate, satisfying the instant claims 2, 14, and 29.
With respect to the instant claims 3 and 15, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2).
With respect to the instant claims 4-5, 16-17, 28, and 30, Sanyal et al. show administration of terlipressin to the patient reverses HRS- 1 for a maximum of 14 days (p1361, col 2, para 3; p1364, Fig 1).
With respect to the instant claims 7-8, Sanyal et al. show terlipressin reduces complicated factors and mortality/survival of HRS-1 patients within 90 days window (p1364, Fig 3).
With respect to the instant claims 9-10, 20-21, and 33-34, Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival).
With respect to the instant claims 19 and 32, Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2), demonstrating certain terlipressin treated patients having greater than 30% improvement in serum creatinine.
With respect to the instant claims 11, 22, and 35, Sanyal et al. teach the terlipressin treated patient has Systemic Inflammatory Response Syndrome (p1364, col 2, last para).
With respect to claims 12, 23, and 36, Sanyal et al. teach the method further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
With respect to the instant claim 37, Sanyal et al. teach four patients had serum creatinine (SCr) level < 2.5 mg/dL prior to randomization (p1362, col 2, Results para 1), reading on assessing a baseline serum prior to administration of terlipressin to the patient. 
Sanyal et al. teach administering terlipressin at 1 mg intravenously (IV) every 6 hours to a patient with type I hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2). St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin). 
Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2).
Sanyal et al. teach the dose of terlipressin was doubled/modified on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2). 
Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days (p1361, col 2, para 3).
Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival), reading on claim 37.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

4.	Claims 1, 3-5, 7-13, 15-17, 19-28, 30, and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 9 of copending Application No. 17/104,864 (the ‘864 application) in view of Sanyal et al. 
Claim 1 of the ‘864 application disclosed a method of treating a patient with hepatorenal syndrome Type 1 comprising (i) administering a dose of terlipressin to a patient by intravenous (IV) injection; and (ii) discontinuing administration or reducing the dose of terlipressin in patients with serum creatinine (SCr) ≥ 5 mg/dl and/or an acute-on-chronic liver failure (ACLF) Grade ≥ 3.
Claim 2 of the ‘864 application disclosed the method comprising measuring the SCr level in the patient.
Claim 9 of the ‘864 application disclosed terlipressin is administered every 6 hours by IV bolus injection over 2 minutes.
Claims 1-2 or 9 of the ‘864 application did not disclose a dosage of administered terlipressin. 
Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3). Because both claims 1-2 and 9 of the ‘864 application and Sanyal et al. teach a method of administering terlipressin to treat a patient having HRS-1, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to optimize a method of treating HRS-1 by increase of administered terlipressin on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration as taught by Sanyal et al. (p1361, col 2, para 2), satisfying the instant claims and 1, 13 and 24-27. 
With respect to the instant claims 3 and 15, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2).
With respect to the instant claims 4-5, 16-17, 28, and 30, Sanyal et al. show administration of terlipressin to the patient reverses HRS- 1 for a maximum of 14 days (p1361, col 2, para 3; p1364, Fig 1).
With respect to the instant claims 7-8, Sanyal et al. show terlipressin reduces complicated factors and mortality/survival of HRS-1 patients within 90 days window (p1364, Fig 3).
With respect to the instant claims 9-10, 20-21, and 33-34, Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival).
With respect to the instant claims 19 and 32, Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2), demonstrating certain terlipressin treated patients having greater than 30% improvement in serum creatinine.
With respect to the instant claims 11, 22, and 35, Sanyal et al. teach the terlipressin treated patient has Systemic Inflammatory Response Syndrome (p1364, col 2, last para).
With respect to claims 12, 23, and 36, Sanyal et al. teach the method further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
With respect to claim 36, Sanyal et al. teach the method further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (pl361, para 2).
With respect to the instant claim 37, Sanyal et al. teach four patients had serum creatinine (SCr) level < 2.5 mg/dL prior to randomization (p1362, col 2, Results para 1), reading on assessing a baseline serum prior to administration of terlipressin to the patient. 
Sanyal et al. teach administering terlipressin at 1 mg intravenously (IV) every 6 hours to a patient with type I hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2). St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin). 
Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2).
Sanyal et al. teach the dose of terlipressin was doubled/modified on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2). 
Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days (p1361, col 2, para 3).
Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival), reading on claim 37.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

5.	Claims 1, 3-5, 7-13, 15-17, 19-28, 30, and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 and 11 of copending Application No. 17/340,765 (the ‘765 application) in view of Sanyal et al. 
Claim 1 of the ‘765 application disclosed a method of treating a patient with hepatorenal syndrome Type 1 comprising (i) administering a dose of terlipressin to a patient by intravenous (IV) injection; and (ii) discontinuing administration or reducing the dose of terlipressin in patients with serum creatinine (SCr) ≥ 5 mg/dl and/or an acute-on-chronic liver failure (ACLF) Grade ≥ 3.
Claim 3 of the ‘765 application disclosed the method comprising measuring the SCr level in the patient prior to administering the dose of terlipressin to determine a baseline SCr level.
Claim 11 of the ‘765 application disclosed terlipressin is administered every 6 hours by IV bolus injection over 2 minutes.
Claims 1, 3 or 11 of the ‘765 application did not disclose a dosage of administered terlipressin. 
Sanyal et al. teach administering terlipressin at 1 mg intravenously every 6 hours to a patient with type 1 hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p1361, col 2, para 2). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure (p1361, col 2, para 3). Because both claims 1, 3 and 11 of the ‘765 application and Sanyal et al. teach a method of administering terlipressin to treat a patient having HRS-1, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to optimize a method of treating HRS-1 by increase of administered terlipressin on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration as taught by Sanyal et al. (p1361, col 2, para 2), satisfying the instant claims and 1, 13 and 24-27. 
With respect to the instant claims 3 and 15, Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach creatinine is evaluated daily during treatment (p1361, para 2).
With respect to the instant claims 4-5, 16-17, 28, and 30, Sanyal et al. show administration of terlipressin to the patient reverses HRS- 1 for a maximum of 14 days (p1361, col 2, para 3; p1364, Fig 1).
With respect to the instant claims 7-8, Sanyal et al. show terlipressin reduces complicated factors and mortality/survival of HRS-1 patients within 90 days window (p1364, Fig 3).
With respect to the instant claims 9-10, 20-21, and 33-34, Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival).
With respect to the instant claims 19 and 32, Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2), demonstrating certain terlipressin treated patients having greater than 30% improvement in serum creatinine.
With respect to the instant claims 11, 22, and 35, Sanyal et al. teach the terlipressin treated patient has Systemic Inflammatory Response Syndrome (p1364, col 2, last para).
With respect to claims 12, 23, and 36, Sanyal et al. teach the method further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (p1361, para 2).
With respect to claim 36, Sanyal et al. teach the method further comprising administration of albumin at a dosage of 100 g on day 1 and 25 g daily until end of treatment (pl361, para 2).
With respect to the instant claim 37, Sanyal et al. teach four patients had serum creatinine (SCr) level < 2.5 mg/dL prior to randomization (p1362, col 2, Results para 1), reading on assessing a baseline serum prior to administration of terlipressin to the patient. 
Sanyal et al. teach administering terlipressin at 1 mg intravenously (IV) every 6 hours to a patient with type I hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2). St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin). 
Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2).
Sanyal et al. teach the dose of terlipressin was doubled/modified on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2). 
Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days (p1361, col 2, para 3).
Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival), reading on claim 37.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

6.	Claims 1, 3-5, 7-13, 15-17, 19-28, 30, and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4, 6, 12-14, and 18-19 of copending Application No. 17/587,442 (the ‘442 application) in view of Sanyal et al. and St George’s Healthcare.
Claim 1 of the ‘442 application disclosed a method of improving renal function in a patient having hepatorenal syndrome by administering a dosage of terlipressin every 6 hours to a patient until at least two SCr values <1.5 mg/dl are obtained from the patient at least 2 hours apart. 
Claim 2 of the ‘442 application disclosed measuring a baseline serum creatinine level in the blood of the patient prior to administration or on day 1 of administration of terlipressin and measuring the patient's serum creatinine level after treatment has begun.
Claims 1 or 2 of the ‘442 application did not disclose a IV bolus administration of terlipressin over 2 minutes.
Sanyal et al. teach a method of administering terlipressin to treat type 1 hepatorenal syndrome (Abstract, p1364, Fig 1) and further teach the results for HRS reversal is defined by a decrease in serum creatinine (SCr) level to ≤ 1.5 mg/dL (p1363, col 1, Changes in Renal Function). Sanyal et al. teach terlipressin at 1 mg slow intravenously (IV) push every 6 hours to a patient with type I hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2). Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days but were to be discontinued from the study earlier for treatment failure, SCr ≥ baseline, (p1361, col 2, para 3). 
Claims 1 or 2 of the ‘442 application in view of Sanyal et al. did not explicitly teach terlipressin is administered over about 2 minutes
St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin). Because all references teach administration of terlipressin, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Claims 1 or 2 of the ‘442 application in view of Sanyal et al. and St George’s Healthcare for IV bolus administration of terlipressin over 3-5 minutes, satisfying the instant claims 1, 13, and 24-27.
Claim 4 of the ‘442 application disclosed the treated patient is SIRS positive, satisfying the instant claims 11, 16, 22, 30, and 35.
Claim 6 of the ‘442 application disclosed terlipressin as an IV administration for a maximum of 14 days, satisfying the instant claims 5 and 17.
Claim 12 of the ‘442 application disclosed a maximum of 100 g per day of albumin for each day together with terlipressin treatment, satisfying the instant claims 12, 23, and 36.
Claim 13 of the ‘442 application disclosed terlipressin treatment provides reversal of one or more complicating factors, satisfying the instant claim 7.
Claim 14 of the ‘442 application disclosed reduced mortality from an associated complication within a 90 day window starting with administering the terlipressin, satisfying the instant claim 8.
Claim 18 of the ‘442 application disclosed the treated patient is alive and transplant-free at day 90, satisfying the instant claims 9-10, 20-21, and 33-34.
Claim 19 of the ‘442 application disclosed at least two SCr values <1.5 mg/dl are obtained from the patient at least 48 hours apart, satisfying the instant claims 3, 15, and 28.
With respect to claims 19 and 32, Sanyal et al. teach the dose of terlipressin was doubled on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2).
With respect to the instant claim 37, Sanyal et al. teach four patients had serum creatinine (SCr) level < 2.5 mg/dL prior to randomization (p1362, col 2, Results para 1), reading on assessing a baseline serum prior to administration of terlipressin to the patient. 
Sanyal et al. teach administering terlipressin at 1 mg intravenously (IV) every 6 hours to a patient with type I hepatorenal syndrome. Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2). St George’s Healthcare teaches IV bolus injection of terlipressin is administered over 3-5 minutes (p40, Terlipressin). 
Sanyal et al. teach creatinine is evaluated daily during treatment (p1361, col 2, para 2).
Sanyal et al. teach the dose of terlipressin was doubled/modified on day 4 (to 2 mg) if the serum creatinine (SCr) level did not decrease by 30% of baseline after 3 days of terlipressin administration (p 1361, col 2, para 2). 
Sanyal et al. teach the terlipressin treatment decreases in serum creatinine to ≤ 1.5 mg/dL for at least 48 hours (p1360, col 1, Methods). Sanyal et al. further teach patients could receive study drug for a maximum of 14 days (p1361, col 2, para 3).
Sanyal et al. the patients are transplant free survival up to 180 days (p1364, col 2, Survival), reading on claim 37.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
13-July-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615